Citation Nr: 0700825	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The RO in St. Paul, Minnesota 
currently has jurisdiction over the case.  

In September 2006, the veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In deciding a veteran's claim, VA has a duty to obtain 
relevant records from federal agencies; this duty applies to 
claims to reopen previously disallowed claims.  38 U.S.C.A. § 
5103A; Quartuccio v. Principi, 16 Vet.App. 183 (2002).  It is 
particularly essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed, as VA 
treatment records are constructively part of the record which 
must be considered.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board cannot make a determination as to 
whether to reopen the veteran's claim until these records are 
either associated with the claims file or determined to be 
unobtainable.  

During the September 2006 hearing, the veteran testified that 
he received treatment for mental health problems at the VA 
Medical Center (VAMC) in St. Cloud, Minnesota.  Hearing 
transcript, p. 7.  He also testified that he had been 
prescribed medication for depression at this facility and had 
later had the amount deducted from this Social Security 
Administration (SSA) benefits.  Id.  He later testified that 
he can usually get a ride to the St. Cloud VAMC from an 
acquaintance, inferring that he had received treatment at 
this facility on more than one occasion.  Id. at p. 8.  
Supporting his testimony is a June 2006 letter from the U.S. 
Department of the Treasury, informing the veteran that his 
monthly Social Security benefit payments would be offset due 
to a delinquent debt incurred at the St. Cloud VAMC.  The 
veteran's representative stated that the notes from his 
therapist at the St. Cloud VAMC were new evidence upon which 
the veteran was relying to reopen his claim.  Id.  The only 
evidence of record from the St. Cloud VAMC is a single page 
printed in June 2006 that reports results of a post traumatic 
stress disorder (PTSD) screening in April 2005.  This report 
is signed by the individual the veteran identified as 
providing him mental health treatment at the St. Cloud VAMC.  
Significantly, a notation in the report states "[c]urrently 
being followed for depression issues."

Received by the RO in October 2006, are three VA Form 21-4142 
Authorization and Consent to Release Information forms, 
requesting that VA obtain medical records from the St. Cloud 
VAMC for treatment in 2005, the VA Montana Health Care System 
for treatment in 2004, and the VAMC in Spokane Washington for 
treatment in 1994.  The record is absent for any indication 
that the RO requested the veteran's medical records from 
these VA facilities.  Other than the single page from the St. 
Cloud VAMC, VA records associated with the claims file 
consist of June to August 1992, and May 1995 records from the 
Spokane Washington VAMC and August 1988 records from an 
unspecified VA facility.  

On remand, these records must be associated with the claims 
file, or if unobtainable, a negative reply should be 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA records of mental 
health treatment from the VAMC in St. 
Cloud, Minnesota, the VAMC in Spokane, 
Washington, and the VA Montana Health Care 
System, and associate any records received 
with the claims file.  If records are not 
available from these facilities, associate 
a negative reply with the claims file.  

2.  Then, readjudicate the veteran's claim 
to reopen, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


